Citation Nr: 0510546	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a scar on the left 
deltoid, status post gunshot wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served in combat during the Korean War.

2.  The veteran's scar on the left deltoid has been medically 
linked to a gunshot wound he received during his period of 
active service. 


CONCLUSION OF LAW

The veteran's scar on the left deltoid, status post gunshot 
wound, was incurred in his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection for a left arm scar is warranted.   As such, a 
discussion of the VCAA is not needed.

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he received a gunshot wound to his 
left arm while serving in combat during the Korean War.  He 
reports that the bullet was removed in the field and that he 
returned to the front line.  Fellow servicemen who served 
with the veteran in Korea have submitted statements to the 
effect that each remembered the incident happening as 
described by the veteran.

The veteran's service medical records are not available.  In 
March 1981, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
were fire-related, meaning that they were likely lost in the 
1974 fire at the facility in St. Louis, Missouri.  The 
veteran's DD Form 214, Report of Separation from the Armed 
Forces, however, is of record.  It confirms that the veteran 
is in receipt of the Combat Infantryman Badge for his service 
in Korea.  As the veteran is a combat veteran, his account of 
receiving a gunshot wound in combat is accepted as fact, 
given that it is consistent with the circumstances, 
conditions, and hardships of such service.  

VA scars examination dated in December 2001 verifies that the 
veteran has a scar on his left arm, status post a gunshot 
wound.  The Board considers this competent medical evidence 
that the veteran's left arm scar is medically related to his 
gunshot wound in service.  As such, service connection for 
the scar is warranted. 


ORDER

Entitlement to service connection for a scar on the left 
deltoid, status post gunshot wound, is granted. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


